Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The IDS of 8/17/21 did not provide a copy of the Japanese reference actually cited. If only an abstract was intended to be considered, then the abstract should be cited as non- Patent literature on the IDS (see MPEP 707.05(e) III.).


The following is an examiner’s statement of reasons for allowance:

Brinkmeyer 4579934 produces a polycarbonate from hydroxybenzoic acid, hydroquinone, a diphenol and diphenyl carbonate. The hydroxybenzoic acid reacted with hydroquinone will produce applicant’s chemical formula 1 units. The diphenol will produce applicant’s chemical formula 2 units. Brinkmeyer lacks applicant’s terminal capping group.
The Makimura article shows a similar benzophenone end group for polycarbonates, but the hydroxyl group is on the other aryl ring.
Morizur 2015/0197609 shows a similar benzophenone end group for polycarbonates, but without the pendent hydroxyl group.
Schreckenberg 4333809 (example 3) uses 2,4 dihydroxybenzophenone to make a polycarbonate, but this appears to be a repeating unit instead of a terminal group as required by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        9/1/21